UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7649



In Re: LEWIS HATTEN,

                                                          Petitioner.



          On Petition for Writ of Mandamus.    (CR-99-62)


Submitted:   December 19, 2002            Decided:   January 22, 2003


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lewis Hatten, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lewis Hatten petitions for a writ of mandamus, alleging the

district court has unduly delayed acting on his 28 U.S.C. § 2255

(2000) action.     He seeks an order from this court directing the

district court to act.   Our review of the docket sheet reveals that

the magistrate judge issued a report and recommendation in Hatten’s

§ 2255 action on November 8, 2002.        Accordingly, because the

district court has recently acted in Hatten’s case, we deny the

mandamus petition as moot.     We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                  2